DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.
Applicant’s election without traverse of Group I, claims 1-9, in the reply is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticioated by Gascher (PGPub 2017/0252896).
Re Claim 1, Gascher discloses a separating method for separating a first mechanical part 10 from a second mechanical part 12, wherein the second mechanical part is bonded to the first mechanical part by an adhesive film 14 (para. 73) along a connecting area 18, the first mechanical part having a first specific thermal conductivity and the second mechanical part having a second thermal conductivity that is higher than the first thermal conductivity, the separating method comprising at least one cooling step during which only the second mechanical part is cooled to a negative temperature and at least one stressing step during which the second mechanical part is subjected to a mechanical stress in order to cause the adhesive film to break (para. 8-14, 20-27, 35). 
Re Claim 2, Gascher discloses the cooling and stressing steps are simultaneous (para. 14). 
Re Claim 3, Gascher discloses during the stressing step, the second part is subjected to a compressive stress in a direction substantially perpendicular to a surface of the adhesive film (para. 20-26, 41-42, 46-47). 
Re Claim 4, Gascher discloses the compressive stress is carried out by a vibrating means or by a projectile projection means (para. 20-26, 41-42, 46-47). 
Re Claim 5, Gascher discloses the vibrating means is an ultrasonic hammering means and wherein the projectile projection means is a blasting means (para. 20-26, 41-42, 46-47). 
Re Claim 6, Gascher discloses the cooling step is carried out by projecting liquid nitrogen onto the second part (para. 26, 68). 
Re Claim 7, Gascher discloses the first part is a vane made of composite material (para. 35), wherein the second part is a metal reinforcement bonded to a leading edge of said vane (para. 35) and wherein the separating method comprises two simultaneous steps comprising a step for cooling the metal reinforcement by projecting liquid nitrogen (para. 26, 68) and a stressing step during which the reinforcement is subjected to a mechanical stress by ultrasonic hammering substantially in a direction substantially perpendicular to a surface of the adhesive film (para. 20-26, 41-42, 46-47). 
Re Claim 8, Gascher discloses the two simultaneous steps are carried out by a tooling in an area of coverage of the leading edge of the vane by the tooling of a length less than a length of the leading edge of the vane, and wherein said tooling is moved along the entire length of the leading edge of the vane (para. 14, 26).
Re Claim 9, Gascher discloses the liquid nitrogen is projected at a temperature of substantially -200.degree. C. (para. 27, 68) and wherein the ultrasonic hammering is performed at a frequency of between 10 kHz and 40 kHz (para. 21, 47-49).
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticioated by Chichery (PGPub 2014/0030108).
Re Claim 1, Chichery discloses a separating method for separating a first mechanical part 20 from a second mechanical part 10, wherein the second mechanical part is bonded to the first mechanical part by an adhesive film 30 along a connecting area, the first mechanical part having a first specific thermal conductivity and the second mechanical part having a second thermal conductivity that is higher than the first thermal conductivity, the separating method comprising at least one cooling step during which only the second mechanical part is cooled to a negative temperature and at least one stressing step during which the second mechanical part is subjected to a mechanical stress in order to cause the adhesive film to break (Fig. 1-2; para. 19, 38-40, 47-50; claim 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726